Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 4/28/2022.
Claims 2-56 have been cancelled.  Claim 1 is presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by by Lu et al. (2009/0150224 in view of Lu). 
	 With respect to claim 1, Lu teaches a platform to target individuals with Network own national linear television ad-spots (Abstract).
	A memory and a processor electronically connected to the memory (see Figure 2);
	An input/output module electronically connected to the processor, the input/output module adapted to receive electronic input from an advertiser and further adapted to provide an advertising purchase interface to the advertiser such that the advertiser is able to make a retargeting purchase through the advertising purchase interface (i.e.  FIG. 5D shows yet another screen 530 by which a user can edit the bids for particular showings of an ad. Specifically, the user may have initially entered a single bid for an ad, and a system may have then identified a number of showings for the ad using that bid. The user, however, may recognize that certain showings (e.g., those in the late night or early morning) do not warrant such a high bid, and may want to adjust the general overall bid to provide closer tracking on a showing-by-showing basis. Thus, using screen 530, the user may change the bids and may then re-run certain ad cost estimations described above, to determine if such changes saved money, and whether (and to what extent) they altered the success of the ads in simulated auctions).

References cited and not applied:
	Article titled “ Marketing Spot Optimization” teaches The measurement engine 210 may be used to evaluate actual spot impressions relative to predicted impressions. The measurement engine 210 also may receive inputs from analytics services such as those that record and analyze viewing information based on panels of viewers, or other selected audience segments. The audience valuation and optimizer engine 220 may estimate the value of upcoming spot inventory, such as for a day, or a week. The valuation may be based on historical data.    The audience forecasting engine 230 estimates the potential audience composition (e.g., demographics) for one spot or a group of spots (e.g., by day part).    The yield optimization engine 240 provides an estimate of return on investment for spots allocated to self-marketing or to ad sales.
    In operation, the optimization program 200 may start with a given set of spot inventory, such as an entire day's worth of upcoming spots, or an entire week's worth of upcoming spots, and then estimate the value of each spot if used for self-marketing purposes. This valuation could be in units such as "cost per call" or "cost per attributed visit." The valuation may be based on historical values. The value may be expressed in the form of a response rate such as 0.2% of impressions will generate a response,  also may be expressed by date, time, network, and ad creative.
 
	 Dharmaji et al. (WO 2009/042304 hereinafter Dharmaji) teaches the addressable spot manager 330 optimizes addressable ad spots that can be handled based on network bandwidth capability, mobile terminal storage availability, and broadcast channels. Based on the above criteria, it defines the number of ad spots that can be used effectively for ad insertion and delivers customer specific ad files to be inserted at each ad-spot.


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688